DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 224, referring to an amplifier discussed in the Specification on page 15, lines 11-13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 11, lines 17 and 18, one instance of “170r” should be amended to --170l--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 2 and 3 recite limitations for “wherein the processing system (620) being configured to determine the baseline meter verification of the vibratory meter comprises…”  Both claims 2 and 3 depend from claim 1, and claim 1 recites that the processing system obtains the baseline verification value from storage.  Claim 1 does not recite that the processor determines the baseline meter verification.  The claims should be consistent for whether the baseline meter verification value is obtained from storage or determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-12, 14, 15, 17-22, 24, 26 and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2008/0234949 to Stack (Stack).
Claim 1
With regard to a storage (610) having a baseline meter verification value of the vibratory meter (5), Stack teaches storage in meter electronics and obtaining a first density, which corresponds to a baseline meter verification value (Fig. 4, steps 401, 402; pars. 73, 74; Fig. 2, storage system 204; pars. 68, 69).
With regard to a processing system (620) in communication with the storage (610), Stack teaches a processing system in communication with the storage system (Fig. 2, processing system 203; par. 68).
With regard to said processing system (620) being configured to: obtain the baseline meter verification value from the storage (610), and determine a relationship between the baseline meter verification value and a calibration value of the vibratory meter (5), said calibration value being traceable to a measurement standard, Stack teaches determining a stiffness coefficient using the density and an equation (Fig. 4, steps 403-405; pars. 75-77; par. 58, Eq. 7).
Claim 2
Stack teaches that the processing system (620) being configured to determine the baseline meter verification value of the vibratory meter comprises the processing 
Claim 4
Stack teaches that the processing system (620) being configured to determine the relationship between the baseline meter verification value and the calibration value comprises the processing system (620) being configured to determine a gain between the baseline meter verification value and the calibration value (pars. 58-60).
Claim 5
Stack teaches that the gain is associated with one of a right pick-off sensor and a left pick-off sensor (par. 70).
Claim 7
Stack teaches that the processing system (620) being configured to determine a relationship between the baseline meter verification value and the calibration value comprises the processing system (620) being configured to use the following equation: StiffnessPhysical=FCF; where: StiffnessPhysical is a physical stiffness value of the vibratory meter; and FCF is a flow calibration factor of the vibratory meter and is the calibration value of the vibratory meter expressed in units of stiffness (par. 72, strong correlation between stiffness and FCF).
Claim 8
Stack teaches that determining the relationship between the baseline meter verification value and the calibration value of the vibratory meter (5) comprises determining a reference physical property value from the calibration value (pars. 75-77).
Claim 9

Claim 10
Stack teaches that the calibration value is one of a flow calibration factor and a tube period of the vibratory meter (pars. 75-77, tube period).
Claim 11
With regard to determining a baseline meter verification value of the vibratory meter, Stack teaches obtaining a first density, which corresponds to a baseline meter verification value (Fig. 4, steps 401, 402; pars. 73, 74).
With regard to determining a relationship between the baseline meter verification value and a calibration value of the vibratory meter, said calibration value being traceable to a measurement standard, Stack teaches determining a stiffness coefficient using the density and an equation (Fig. 4, steps 403-405; pars. 75-77; par. 58, Eq 7).
Claim 12
Stack teaches that determining the baseline meter verification value of the vibratory meter comprises determining a baseline meter verification value associated with one of a right pick-off sensor and a left pick-off sensor (par. 70).
Claim 14
Stack teaches that determining the relationship between the baseline meter verification value and the calibration value comprises determining a gain between the baseline meter verification value and the calibration value (pars. 58-60).
Claim 15

Claim 17
Stack teaches that determining the relationship between the baseline meter verification value and the calibration value comprises using the following equation: StiffnessPhysical=FCF; where: StiffnessPhysical is a physical stiffness value of the vibratory meter; and FCF is a flow calibration factor of the vibratory meter and is the calibration value of the vibratory meter expressed in units of stiffness (par. 72).
Claim 18
Stack teaches that determining the relationship between the baseline meter verification value and the calibration value comprises determining a reference physical property value from the calibration value (pars. 75-77).
Claim 19
Stack teaches that the baseline meter verification value is one of a baseline mass meter verification value and a baseline stiffness meter verification value of the vibratory meter (pars. 75-77).
Claim 20
Stack teaches that the calibration value is one of a flow calibration factor and a tube period of the vibratory meter (pars. 75-77, tube period).
Claim 21
With regard to obtaining a relationship between a baseline meter verification value and a calibration value, Stack teaches determining a stiffness coefficient using the density and an equation (Fig. 4, steps 403-405; pars. 75-77; par. 58, Eq. 7).

Claim 22
Stack teaches that the baseline meter verification value is one of a baseline stiffness meter verification value and a baseline mass meter verification value and the calibration value is one of a flow calibration factor and a tube period of the vibratory meter (pars. 72, 75-77).
Claim 24
Stack teaches that determining the value of the physical property of the vibratory meter based on the relationship comprises determining a physical mass value of the vibratory meter based on a mass meter verification value of the vibratory meter and a gain (par. 78).
Claim 26
Stack teaches comparing the value of the physical property of the vibratory meter to a reference physical property value determined from a second calibration value of the vibratory meter (par. 79; Fig. 4, step 407).
Claim 29
With regard to determining a first baseline meter verification value of a first physical property of the vibratory meter; Stack teaches obtaining a first density, which corresponds to a baseline meter verification value (Fig. 4, steps 401, 402; pars. 73, 74).
With regard to determining a relationship between the first baseline meter verification value and a calibration value of the first physical property, Stack teaches 
With regard to determining a value of a second physical property of the vibratory meter based on the relationship and a meter verification value of the second physical property; Stack teaches determining a second coefficient (par. 78).
With regard to comparing the value of the second physical property to a calibration value of the second physical property, Stack teaches comparing the second stiffness coefficient to the first stiffness coefficient (par. 79; Fig. 4, step 407).
Claim 30
Stack teaches that the first baseline meter verification value is one of a baseline mass meter verification value, a baseline stiffness meter verification value, and a baseline conduit amplitude value (pars. 72, 77).
Claim 31
Stack teaches that determining the relationship between the first baseline meter verification value and the calibration value of the first physical property comprises determining a gain between the first baseline meter verification value and the calibration value of the first physical property (pars. 73-77, tube period).
Claim 32
Stack teaches that comparing the value of the second physical property to the calibration value of the second physical property comprises comparing the value of the second physical property to a reference physical property value determined from the calibration value (par. 79; Fig. 4, step 407).
Claim 33
.
Allowable Subject Matter
Claims 6, 13, 16, 23, 25, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864